DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance:
	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with attorney for application Mr. Brett Booth Registration No.: 69,033 on 01/14/2021.
	
This application has been amended as follows:
Claims 2, 5 and 7-16 are amended.

Pending claims have been amended as follows:
2.	(Currently Amended) The method of claim 1, further comprising replacing at least one of the drill bit and at least one of the one or more cutting elements of the drill bit responsive to determining that the frequency of the acoustic emissions is between about 375 kHz and about 525 kHz and the amplitude of the acoustic emissions is between about 100 dB and about 110 dB.

5.	(Currently Amended) The method of claim 1, wherein said deploying the acoustic emission transducers in association with the at least one of the member of the drill string, the bottomhole assembly, and the drill bit comprises structurally associating the acoustic emission transducers with the drill bit.

7.	(Currently Amended) A method of operating a wellbore, the method comprising: 
providing a drill string including a drill bit configured to drill through a subterranean formation in the wellbore in association with an array of acoustic emission transducers; 
coupling the array of acoustic emission transducers to a controller comprising a processor including a memory having stored thereon an acoustic pattern for events corresponding to a fracture of the subterranean formation, a cutting operation of the drill bit, corrosion of the drill string, corrosion of the drill bit, an amount of fracturing of the drill bit, and gas ingress into the wellbore; 3Serial No. 16/144,834 
detecting, with the array of acoustic emission transducers, acoustic emissions from acoustic events originating within the wellbore responsive to drilling the subterranean formation with the drill bit;
using the processor to generate an acoustic waveform corresponding to the acoustic emissions within the wellbore; and 
providing an indication of at least one condition or characteristic of a component or material within or adjacent to the wellbore responsive to at least a portion of the acoustic waveform substantially corresponding to the acoustic pattern stored in the memory;
wherein said providing the indication of the at least one condition or characteristic comprises estimating an amount of remaining useful life of one or more cutting elements of the drill bit responsive to a pattern of the acoustic waveform.

8.	(Currently Amended) The method of claim 7, wherein said providing the indication of the at least one condition or characteristic comprises providing the indication on an electronic display above the subterranean formation.

9.	(Currently Amended) The method of claim 7, wherein said using the processor to generate the acoustic waveform corresponding to the acoustic emissions comprises determining at least one of an amplitude and an energy of the acoustic emissions originating within the wellbore.

10.	(Currently Amended) The method of claim 7, wherein said using the processor to generate the acoustic waveform corresponding to the acoustic emissions comprises determining a frequency of the acoustic emissions originating within the wellbore.

11.	(Currently Amended) The method of claim 7, further comprising determining a location of at least one of the fracture in the subterranean formation, a fracture in the drill string, and a gas leak by triangulation of the acoustic emissions from different locations within the wellbore.

12.	(Currently Amended) The method of claim 7, wherein said providing the drill string including the drill bit configured to drill through the subterranean formation in the wellbore in association with the array of acoustic emission transducers comprises structurally associating the array of acoustic emission transducers with the drill bit.

13.	(Currently Amended) The method of claim 7, wherein said providing the indication of the at least one condition or characteristic comprises providing the indication that at least one of the one or more cutting elements of the drill bit is fractured responsive to generating the acoustic waveform having a frequency of the acoustic emissions between about 375 kHz and about 525 kHz.

14.	 (Currently Amended) The method of claim 7, further comprising providing a corrosion inhibitor to the wellbore responsive to providing an indication of at least one of the corrosion of the drill string and the corrosion of the drill bit.

15.	(Currently Amended) A downhole acoustic system, comprising:
one or more acoustic emission transducers operably coupled to a member of a drill string including a drill bit and configured to sense acoustic emissions associated with one or more acoustic events selected from a group consisting of a fracture of a formation, a fracture of the drill bit, a fracture of a cutting element of the drill bit, rubbing of the drill bit, corrosion of the drill string, corrosion of the drill bit, and gas ingress into a wellbore; and 
a controller comprising a processor including a memory operably coupled to the one or more acoustic emission transducers and configured to: 
determine one or more of a frequency of the acoustic emissions, an amplitude of the acoustic emissions, an energy of the acoustic emissions, a duration of the acoustic emissions, a rise time of the acoustic emissions, and a frequency centroid of the acoustic emissions; and 5Serial No. 16/144,834 
estimate an amount of remaining useful life of one or more cutting elements of the drill bit responsive to a pattern of an acoustic waveform corresponding to the sensed acoustic emissions.

16.	(Currently Amended) The downhole acoustic system of clam 15, wherein the controller is further configured to provide an indication of one or more acoustic events responsive to at least a portion of the acoustic emissions exhibiting a substantially similar acoustic pattern as the acoustic pattern stored in the memory.

Reasons for Allowance:
Prior art of record does not teach, or make obvious a method of operating a wellbore using a plurality of acoustic emission transducers, the method comprising: the acoustic emission transducers programmed to determine one or more of a frequency of acoustic emissions, an amplitude of the acoustic emissions, an energy of the acoustic emissions, a duration of the acoustic emissions, a rise time of the acoustic emissions, and a frequency centroid of the acoustic emissions; measuring, with the acoustic emission transducers, the acoustic emissions generated by acoustic events originating within the wellbore in response to drilling a subterranean formation with the drill bit; and estimating an amount of remaining useful life of one or more cutting elements of the drill bit responsive to a pattern of an acoustic waveform corresponding to the measured acoustic emissions.
EP2347287B1 to Sullivan discloses a method of operating a wellbore using a plurality of acoustic emission transducers, the method comprising: deploying acoustic emission transducers in association with at least one of a member of a drill string, a bottomhole assembly, and a drill bit coupled to the drill string in the wellbore (fig 1:150&160, fig 2:240; par[0014], [0019]: the acoustic sensors 160 are coupled to the drill bit 150 and the drill string 118); coupling the acoustic emission transducers to a controller (fig 1:170& fig 2:240, par[0014], [0017]); and measuring the acoustic emissions generated by acoustic events originating within the wellbore with the acoustic emission transducers (par[0017]).
Sullivan does not disclose a method of operating a wellbore using a plurality of acoustic emission transducers, the method comprising: the acoustic emission transducers programmed to determine one or more of a frequency of acoustic emissions, an amplitude of the acoustic emissions, an energy of the acoustic emissions, a duration of the acoustic emissions, a rise time of the acoustic emissions, and a frequency centroid of the acoustic emissions; measuring, with the acoustic emission transducers, the acoustic emissions generated by acoustic events originating within the wellbore in response to drilling a subterranean formation with the drill bit; and estimating an amount of remaining useful life of one or more cutting elements of the drill bit responsive to a pattern of an acoustic waveform corresponding to the measured acoustic emissions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685